EXHIBIT 10a.

LOGO [g339536image_001.jpg]

February 4, 2011

Dear Beatrice:

The purpose of this letter is to summarize the general terms of your long-term
assignment to the U.S. commencing on February 21, 2011 (your “U.S. Assignment”).
Upon commencement of your U.S. Assignment, your three-year, short-term
expatriate assignment (“Prior Expatriate Assignment”) will terminate and you
will no longer be entitled to benefits under the Prior Expatriate Assignment. In
addition, during your U.S. Assignment, your French employment contract with
Bristol-Myers Squibb SARL (your “French Contract”) will be suspended.

Position

You will continue to hold the position of Senior Vice President Commercial
Operations and President Global Commercialization, Europe and Emerging Markets,
and you will report to Lamberto Andreotti, Chief Executive Officer. Your
position will be changed from level E12A to level E12. Your U.S. Assignment will
begin February 21, 2011 and your work location will be Lawrenceville, N.J. You
are currently in the U.S. on an L-1 visa. The company will provide you with
legal services to assist you in retaining your visa or applying for a U.S. green
card, as appropriate.

Compensation

Your compensation will be as follows:

 

     Current    Proposed    % Increase

Grade Level

   E12A    E12   

Base Salary

   €577,797


($791,582)

   $800,000    1%

Target Bonus %

   90%    100%   

Target Total Cash

   €1,097,814


($1,504,005)

   $1,600,000    6%

LTI Target Value

   €1,176,341


($1,611,587)

   $1,830,273   

Target Total Direct Comp

   €2,274,155


($3,115,592)

   $3,430,273    10%



--------------------------------------------------------------------------------

You will be paid every other week in accordance with U.S. payroll procedures.
You may need to complete a Form W-4 to ensure that proper federal, state and
social security deductions are made for U.S. tax purposes.

During your U.S. Assignment, you will no longer be paid from the BMS French
payroll.

Special Incentive Award

In recognition of your value and criticality to Bristol-Myers Squibb Company,
you will be granted a special RSU award valued at $500,000 as an additional
bonus for accepting your U.S. Assignment. This award will vest one-third on the
third, fourth and fifth anniversaries of the grant date.

Benefits

Healthcare – Social Security: During your U.S. Assignment, you will continue to
participate in the company’s FLEX benefits program. There are medical plan
choices in the U.S. FLEX benefits program that provide benefits for global
medical care. Additionally, you will have the opportunity to continue your
French Social Security/healthcare program through the Caisse des Francais de
l’Etranger (“CFE”) organization and you will also be eligible for continuation
of the French BMS healthcare program, currently through AON. If you continue
your French Social Security/healthcare program, you will decide the level of
coverage that will apply to you as of the commencement date of your U.S.
Assignment, such coverage being at least at a similar level of coverage as the
one applied to you before your U.S. Assignment. The same cost-sharing
arrangements applied before your U.S. Assignment will continue for you. As the
cost for this coverage may change as a result of legal increases/decreases and
legal changes to the company/employee cost-sharing arrangement, your
contributions may also change accordingly.

Disability: During your U.S. Assignment, you will be covered by the company’s
U.S. disability programs. Additionally, you will have the opportunity to
continue your French government-provided disability coverage through the CFE
organization. A similar level of coverage as the one applied before your U.S.
Assignment through AXA will apply to you during the U.S. Assignment. If you wish
to continue this French coverage during your U.S. Assignment, the same
cost-sharing arrangements applied before your U.S. Assignment will continue for
you. As the cost for this coverage may change as a result of legal
increases/decreases and legal changes to the company/employee cost-sharing
arrangement, your contributions will also change accordingly. The company
contribution for this coverage will be taxable income to you in the U.S.

If you wish to continue your French government-provided disability coverage, you
will also be eligible for continuation in the French BMS supplemental disability
program currently provided through AXA. As the rates increase/decrease for
active employees under the supplemental program, your contribution will also
change accordingly. The company contribution for this supplemental coverage will
be taxable income to you in the U.S.

 

-2-



--------------------------------------------------------------------------------

Retirement: During your U.S. Assignment, your participation in the French Top
Hat pension plan (the “French Plan”) will be suspended. In the event the U.S.
Assignment is terminated and your French Contract is reinstated pursuant to the
Termination provision below, you will receive pension benefits that will be
determined by the terms of the French Plan in effect at the time of your
retirement. As set forth under the terms of the French Plan and despite the
suspension of your French Contract, you will receive credited service during
your U.S. Assignment and the pay used in the calculation of your pension will be
based on the remuneration as defined in the French Plan it being specified that
the applicable compensation to consider would be the average of the last three
years of remuneration you received by any company of the Group (as defined in
the French Plan).

Based on the U.S./France social security treaty, your time in the U.S. Social
Security system will count toward credited time in the French Social Security
system for pension purposes. However, in order to continue to accrue quarters of
credit in the French system (Social Security, ARRCO/AGIRC) during your U.S.
Assignment, you have the opportunity to continue participation through the CFE.
Continuation of Social Security coverage via the CFE (CRE for ARRCO and IRCAFEX
for AGIRC) requires company and employee contributions based on a percentage of
pay in relation to the Social Security limits in France. During your U.S.
Assignment, the same cost-sharing arrangements before your U.S. assignment will
continue for you. The company cost will be taxable income to you in the U.S.
based on the U.S. tax limits for contributions to retirement plans. These costs
are subject to change each year according to legal provisions and will impact
your contributions accordingly.

You will not be eligible to enroll in the U.S. Savings and Investment Program
(401k) given that, under the terms of this letter, your employment service in
the U.S. will count toward your government-provided and French Plan benefits in
France.

Unemployment: During your U.S. assignment, you are able to retain your French
unemployment coverage by making a contribution to the Pole Emploi Expat pursuant
to the same cost-sharing arrangements applied before your U.S. Assignment. This
amount is subject to change each year according to legal provisions and will
impact your contribution accordingly.

Tax Treatment Under French Benefit Programs: In the event you obtain a green
card, all company contributions to the French benefit programs would become
taxable income to you in the U.S.

Change-in-Control Agreement

You will continue to be eligible to receive benefits set forth in the
Change-in-Control Agreement signed by you on January 6, 2008. This
Change-in-Control Agreement may be modified pursuant to the terms set forth in
the Change-in-Control Agreement.

 

-3-



--------------------------------------------------------------------------------

Tax Preparation

The company will provide U.S. federal and state tax preparation services for the
year 2011, which is the transition year of your Prior Expatriate Assignment into
the U.S. Assignment.

Relocation & Allowances

Housing: During your U.S. Assignment, you will become responsible for your
housing expenses. If you decide to purchase a home, the company will cover
reasonable and customary costs related to the purchase, including closing costs
and legal fees, as defined in the company’s Relocation Policy.

If you move to another residence (either rental or purchase), the company will
pay for the local move and provide a one-time relocation allowance of $5,000
pursuant to the company’s Relocation Policy. This amount will be taxable income
to you in the U.S. You will remain eligible for the above relocation benefits
for up to one year from the commencement of your U.S. Assignment.

Termination of Employment

Nothing in this letter agreement shall confer on you (i) any right to continue
in the employ of the company or any subsidiary, (ii) any specific position or
level of employment with the company or any subsidiary, or (iii) affect in any
way the right of the company or any subsidiary to terminate your U.S. Assignment
without prior notice at any time for any reason or no reason.

In the event you are terminated from your U.S. Assignment, or in the event you
terminate your U.S. Assignment, your French Contract will be automatically
reinstated. The seniority acquired during your U.S. Assignment will be taken
over for the purpose of your French Contract and/or for the purpose of any new
employment contract that you would sign with any BMS entity after the end of
your U.S. Assignment.

In the event of your voluntary termination of the U.S. Assignment (“voluntary
termination”), or an involuntary termination for misconduct or other conduct
deemed by the company to be detrimental to the interests of the company (a
termination “for cause”), your return transportation and the expenses for
shipping your household goods will not be reimbursed.

In the event your U.S. Assignment is involuntarily terminated not for cause by
the company, the company will be responsible for the cost of return economy
class airfare for you, and the reasonable costs associated with the shipment of
your household goods if you elect to return to France.

 

-4-



--------------------------------------------------------------------------------

Governing Law

Any dispute arising under the terms of this letter or in connection with your
assignment shall be resolved exclusively in the courts of New Jersey under the
laws of the State of New Jersey, the work location during your U.S. Assignment,
and applicable U.S. Federal Law.

Sincerely,

 

/s/ John E. Celentano

John E. Celentano

Senior Vice President, Human Resources, Public Affairs and Philanthropy

Accepted:

 

/s/ Beatrice Cazala

  

Date: 02/11/11

Beatrice Cazala

  

Senior Vice President Commercial Operations and

President Global Commercialization, Europe and

Emerging Markets

  

 

-5-